Name: Commission Implementing Regulation (EU) No 1264/2014 of 26 November 2014 amending Regulation (EU) No 408/2011 implementing Regulation (EC) No 1185/2009 of the European Parliament and of the Council concerning statistics on pesticides, as regards transmission format Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: economic analysis;  means of agricultural production;  information technology and data processing;  communications
 Date Published: nan

 27.11.2014 EN Official Journal of the European Union L 341/6 COMMISSION IMPLEMENTING REGULATION (EU) No 1264/2014 of 26 November 2014 amending Regulation (EU) No 408/2011 implementing Regulation (EC) No 1185/2009 of the European Parliament and of the Council concerning statistics on pesticides, as regards transmission format (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1185/2009 of the European Parliament and of the Council of 25 November 2009 concerning statistics on pesticides (1), and in particular Article 5(1) thereof, Whereas: (1) Regulation (EC) No 1185/2009 establishes a framework for the production of comparable European statistics on the sales and agricultural use of pesticides. (2) In accordance with Article 3(3) of Regulation (EC) No 1185/2009 Member States should transmit the statistical data in electronic form, in conformity with an appropriate technical format to be adopted by the Commission. (3) Commission Regulation (EU) No 408/2011 (2) does not provide for the transmission format for the pesticide use statistics, due for transmission in 2015, and therefore should be amended. (4) The measures provided for in this Regulation are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS REGULATION: Article 1 Commission Regulation (EU) No 408/2011 is amended as follows: (1) Articles 1 and 2 are replaced by the following: Article 1 Member States shall transmit the statistical data on pesticides referred to in Annexes I and II to Regulation (EC) No 1185/2009 using the SDMX data structure definitions. The data shall be provided to the Commission (Eurostat) through the single entry point services or the data shall be made available for retrieval by the Commission (Eurostat) by electronic means. Article 2 The data structure for the transmission on the placing on the market of pesticides to the Commission (Eurostat) shall be as specified in Annex I. The data structure for the transmission on the agricultural use of pesticides to the Commission (Eurostat) shall be as specified in Annex II. (2) The Annex to Regulation (EU) No 408/2011 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 November 2014. For the Commission The President Jean-Claude JUNCKER (1) OJ L 324, 10.12.2009, p. 1. (2) Commission Regulation (EU) No 408/2011 of 27 April 2011 implementing Regulation (EC) No 1185/2009 of the European Parliament and of the Council concerning statistics on pesticides, as regards transmission format (OJ L 108, 28.4.2011, p. 21). ANNEX ANNEX I Statistical data structure on the placing on the market of pesticides The following data structure shall be included in the transmission files: Number Field Remarks 1 Country e.g. France 2 Year Reference year for the data (e.g. 2010) 3 Major group Codes listed in Annex III to Regulation (EC) No 1185/2009 4 Categories of products 5 Chemical class 6 Active substance 7 Observation value (the quantity sold) in kilograms of substances. 8 For fields number 3, 4, 5 and 6, the confidentiality flag Flag ANNEX II Statistical data structure on the agricultural use of pesticides The following data structure shall be included in the transmission files: Number Field Remarks 1 Country e.g. France 2 Year Reference year for the data (e.g. 2010) 3 Crop Breakdown by single crops 4 Active substance Codes listed in Annex III to Regulation (EC) No 1185/2009 5 Observation value: quantity of substance used on the crop In kilograms of substances 6 Observation value: area of the crop treated with this substance In hectares 7 Confidentiality flag Flag